DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 6 - 7 of the REMARKS/ARGUMENTS, “FIG.2 of the present application As shown in Fig 3 of Lee, and described in paragraph [0088] that "In this case, the adhesive member can include a first adhesive member 300, which is adhered to the pad part 116 and disposed between the pad part 116 and the supporting member 400, and a second adhesive member 500 that is adhered to the flexible circuit board 220 in a state where the second adhesive member 500 is adhered to the bottom of the supporting member 400.". It can be seen that the first adhesive member 300 is adhered to the pad part 116 and the second adhesive member 500 is adhered to the flexible circuit board 220. As described in paragraph [0093] that "The first adhesive member 300 can prevent the pad part 116 of the first substrate 110 from being damaged by the bottom portion of the supporting member 400.", it can be seen that the function of the first adhesive member 300 is preventing the pad part 116 of the first substrate 110 from being damaged by the bottom portion of the supporting member 400. However, as shown in Fig 2 of the present application, the first foam 21 and the second foam 22 are both fixed to the flexible circuit board 10, and the function of the first foam 21 and the second foam 22 is that the upward bouncing force of the flexible circuit board 10 is reduced, the bending stress of the flexible circuit board 10 is reduced, and the flexible circuit board 10 is avoided from driving the foam structure 20 to warp. 
Therefore, Lee at least fails to disclose the distinguishing technical features that "wherein the first foam and the second foam are both fixed to the flexible circuit board" in new claim 1”.  The Office respectfully disagrees.  The claim now states “fixed” which is interpreted to mean “arranged” or “”put in order”  or “firmly in position”; see the definition at https://www.thefreedictionary.com/fixed.  The claim language nor the specification does not state how the term “fixed” is meant to be interpreted beyond just being attached or arranged.  The claim language also does not say “directly fixed”, but only that the first and second foams are fixed or arranged to the flexible circuit board.  As seen by the previously presented prior art Lee, Lee teaches of a first foam and a second foam, either directly or indirectly arranged or fixed to the flexible circuit board.  Further clarification from the claim language is advised. 

Allowable Subject Matter
Claims 2 – 9 and 11 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0307396 A1).

Regarding Claim 1, Lee discloses a flexible circuit board component (Fig 3), comprising: a flexible circuit board (220; [0055]), wherein the flexible circuit board comprises a first area (portion or area of 220 with a right-most portion of 300,500) and a second area (portion or area at the left-most edge of 220) arranged in a first direction (right-left direction in Fig 3) and connected to each other; and a foam structure (300,500; [0089]; “urethane foam that is a foam resin”), wherein the foam structure (300,500) is located on a side of the first area in the flexible circuit board (220), and comprises a first foam (500) and a second foam (300), wherein the first foam (300 is shown indirectly fixed or arranged to 220, through 116 and also through 400 and 500) and the second foam (500 is shown fixed or arranged to 220 both directly and indirectly) are both fixed to the flexible circuit board (220) (“fixed” which is interpreted to mean “arranged” or “”put in order”  or “firmly in position”; see the definition at https://www.thefreedictionary.com/fixed; note that the claim language does not state how fixation is made nor does not claim if the fixation is directly or indirectly applied); and in the first direction, the second foam (300) is located between the first foam (500) and the second area (portion or area at the left-most edge of 220); wherein after the flexible circuit board component (220) is affixed (attached) to a non-light-emitting display side (see Fig 3 showing 220 is affixed away from 120; [0049]) of a display panel (100), in a direction perpendicular to an interface of the foam structure (300,500) and the flexible circuit board (220), a height of the second foam (300) on a side adjacent (near) to the second area is less than a height of the first foam (500).

    PNG
    media_image1.png
    421
    711
    media_image1.png
    Greyscale

Annotated Fig 3 from Lee (US 2014/0307396 A1)
Regarding Claim 10, Lee further discloses the flexible circuit board component (Fig 3) wherein the second area (annotated SECOND AREA) comprises a first sub-area (annotated FIRST SUB-AREA) and a second sub-area (annotated SECOND SUB-AREA), the first sub-area connects the first area (annotated FIRST AREA) and the second sub- area; in a direction (up-down direction) perpendicular to the first direction, a width (height distance) of the first area and a width (height distance) of the second sub-area are both larger than a width (height distance) of the first sub-area.

Regarding Claim 18, Lee discloses a display device (Fig 3), comprising a display panel (100; [0040]) and a flexible circuit board component (220), wherein flexible circuit board component (220), comprising: a flexible circuit board (220; [0055]), wherein the flexible circuit board comprises a first area (portion or area of 220 with a right-most portion of 300,500) and a second area (portion or area at the left-most edge of 220) arranged in a first direction (right-left direction in Fig 3) and connected to each other; and a foam structure (300,500; [0089]; “urethane foam that is a foam resin”), wherein the foam structure (300,500) is located on a side of the first area in the flexible circuit board (220), and comprises a first foam (500) and a second foam (300), wherein the first foam (300 is shown indirectly fixed or arranged to 220, through 116 and also through 400 and 500) and the second foam (500 is shown fixed or arranged to 220 both directly and indirectly) are both fixed to the flexible circuit board (220) (“fixed” which is interpreted to mean “arranged” or “”put in order”  or “firmly in position”; see the definition at https://www.thefreedictionary.com/fixed; note that the claim language does not state how fixation is made nor does not claim if the fixation is directly or indirectly applied);; and in the first direction, the second foam (300) is located between the first foam (500) and the second area (portion or area at the left-most edge of 220); wherein the flexible circuit board (220) component is affixed (attached) to a non-light-emitting display side (see Fig 3 showing 220 is affixed away from 120; [0049]) of a display panel (100), and in a direction perpendicular to an interface of the foam structure (300,500) and the flexible circuit board, a height of the second foam (300) on a side adjacent (near) to the second area is less than a height of the first foam (500).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kato (US 2017/0025733 A1) teaches of a foam structure (200) is located on a side of a flexible circuit board (100), and comprises a first foam (200) and a second foam (200), wherein the first foam (200) and the second foam (200) are both directly fixed to the flexible circuit board (100).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896